RECORD IMPOUNDED

                            NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1977-16T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

C.R.,

     Defendant-Appellant.
__________________________

                Submitted September 13, 2018 – Decided July 10, 2019

                Before Judges Simonelli, Whipple and DeAlmeida.

                On appeal from the Superior Court of New Jersey, Law
                Division, Bergen County, Indictment No. 16-07-0875.

                Jeffrey S. Mandel, attorney for appellant.

                Dennis Calo, Acting Bergen County Prosecutor,
                attorney for respondent (Ian C. Kennedy, Special
                Deputy Attorney General/Acting Assistant Prosecutor,
                of counsel and on the brief).

PER CURIAM
      Following a jury trial, defendant C.R. was convicted of second-degree

sexual assault of a child less than thirteen years old, N.J.S.A. 2C:14-2(b); first-

degree-aggravated     assault,   N.J.S.A.    2C:14-2(a)(1);    and    third-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4(a)(1).1 On December 2,

2016, the trial court sentenced defendant to an aggregate twenty-two-year term

of imprisonment with an eighty-five percent period of parole ineligibility

pursuant to the No Early Release Act, N.J.S.A. 2C:43-7.2. Defendant is subject

to the requirements of Megan's Law, N.J.S.A. 2C:7-1 to -22, and parole

supervision for life, N.J.S.A. 2C:43-6.4.

      On appeal, defendant raises the following contentions:

            POINT I

            EVIDENCE HEARD BY THE JURY FROM A
            DETECTIVE ABOUT [THE VICTIM'S] VERSION
            IMPLICATING [DEFENDANT] BEING "THE
            TRUTH" AND FROM [THE VICTIM'S] MOTHER
            ABOUT [THE VICTIM] HAVING TOLD THE
            "ENTIRE TRUTH" AND FROM THE PROSECUTOR
            ABOUT [THE VICTIM] BEING "INCAPABLE OF
            LYING" DEPRIVED [DEFENDANT] OF A FAIR
            TRIAL. (Not Raised Below).




1
  The jury found defendant not guilty on another count of second-degree sexual
assault of a child less than thirteen years old, N.J.S.A. 2C:14-2(b), and two other
counts of first-degree-aggravated assault, N.J.S.A. 2C:14-2(a)(1).
                                                                           A-1977-16T3
                                        2
POINT II

THE STATE DEPRIVED [DEFENDANT] OF A FAIR
TRIAL BY TELLING THE JURY THAT CHILD
ABUSERS      "HIDE" EVIDENCE     AND   BY
MISREPRESENTING THAT THE MAN WHO
IMPREGNATED THE [VICTIM] ̶ HER OWN
STEP[FATHER] - "HAD HIS DAY IN COURT" AND
RECEIVED A SENTENCE THAT WAS "NOT
ENOUGH" AND "THIS IS [DEFENDANT'S] DAY,"
THEREBY PRESENTING FALSE FACTS AND
HIGHLIGHTING TO THE JURY THAT THEY ARE
THE [VICTIM'S] LAST CHANCE TO MAKE
SOMEONE PAY FOR WHAT HAPPENED. (Not
Raised Below).

POINT III

THE STATE DEPRIVED [DEFENDANT] OF A FAIR
TRIAL BY ELICITING FROM ITS LEAD
DETECTIVE THAT INVESTIGATIONS BY THE
SPECIAL VICTIMS UNIT DO NOT FREQUENTLY
RESULT IN CRIMINAL CHARGES, THEREBY
LEAVING THE JURY TO BELIEVE THAT
SOMETHING SPECIAL WARRANTED CHARGES
AGAINST [DEFENDANT] OR TO SPECULATE
THAT ADDITIONAL EVIDENCE EXISTS. (Not
Raised Below).

POINT IV

THE COURT BELOW DEPRIVED [DEFENDANT]
OF A FAIR TRIAL BY FAILING IN ITS ROLE AS
GATEKEEPER OF: (1) INADMISSIBLE NET
OPINION TESTIMONY; AND (2) INADMISSIBLE
SCIENTIFICALLY-UNRELIABLE          EXPERT
OPINION    ON   CHILD    SEXUAL     ABUSE


                                            A-1977-16T3
                    3
            ACCOMMODATION SYNDROME.                  (Not Raised
            Below).

            POINT V

            THE COURT BELOW ERRED IN REFUSING TO
            ADJOURN THE TRIAL AFTER THE STATE
            PRESENTED TO DEFENSE COUNSEL ON THE
            DAY OF JURY SELECTION DISCOVERY
            OBTAINED TWO YEARS EARLIER CONSISTING
            OF ANOTHER STATEMENT BY [THE VICTIM],
            INVESTIGATIVE NOTES BY THE LEAD
            DETECTIVE, AND STATEMENTS BY [THE
            VICTIM'S]  SISTER   ABOUT   ALLEGEDLY
            WITNESSING [DEFENDANT] TOUCH [THE
            VICTIM], EVEN THOUGH THE STATE FOUND
            [THE VICTIM'S] SISTER'S CLAIMS TO BE
            SUSPECT.

For the following reasons, we affirm.

                                        I.

      The child victim, I.C. (Ida)2 lived with her mother, C.S. (Catherine),

stepfather, O.S. (Omar), and sister. Catherine worked from 10:00 p.m. until

7:00 a.m. and Omar worked in the construction and garbage collection

industries. Defendant, a friend of the family who worked with Omar, would

come to Ida's home in the morning to babysit her and her sister while Catherine

and Omar were at work or when Omar went to pick up Catherine from work.


2
  We use fictitious names to identify the victim and others involved in this
matter pursuant to N.J.S.A. 2A:82-46 and Rule 1:38-3(c)(9).
                                                                       A-1977-16T3
                                        4
Omar trusted defendant and Catherine considered defendant "closer than a

family member."

      According to Ida, defendant began sexually assaulting her in 2011, when

she was nine years old and in the third grade. Defendant would go into her

bedroom, wake her up, touch her on her breasts and genitalia, and perform

sexual acts on her. She described the touching as forceful and painful.

      Ida never told Catherine about the sexual assaults because she did not want

her to know what was happening or cause her pain and was afraid Catherine

would not talk to her and would stay mad at her for the rest of her life. However,

Ida told Omar about the sexual assaults "like a week" after they first occurred,

but Omar told her "don't worry, it's going to be fine." Omar spoke to defendant,

who admitted what he had done, but defendant kept coming to the house and

sexually assaulting Ida.

      Defendant stopped sexually assaulting Ida by the end of the third grade.

Thereafter, Omar began sexually assaulting her in 2012, when she was ten years

old and in the fourth grade. In February 2014, when Ida was twelve years old

and in the fifth grade, she discovered she was pregnant. Omar was aware of the

pregnancy and told Ida to lie and make up a story that a boy at school

impregnated her. Omar also told Ida "[i]t's not going to be [her] fault because


                                                                          A-1977-16T3
                                        5
[defendant] made [her] start[,]" meaning that "[defendant] was the one who . . .

did it first so [Omar] might not even get in trouble if he did it, too." However,

Ida did not make up anything about defendant in order to help her stepfather and

Omar did not tell her to make up anything about defendant or not tell anyone

about defendant.

      Catherine took Ida to the doctor after noticing the child was pale, not

eating well, and her school grades were declining. The doctor informed Ida she

was pregnant, which was the first time Catherine became aware of Ida's

condition. Ida told Catherine that a boy from school impregnated her and said

nothing more.

      The New Jersey Division of Youth and Family Services reported Ida's

pregnancy to the Bergen County Prosecutor's Office (BCPO). Catherine took

Ida to the BCPO to meet with Detective Jennifer Rueda from the Special Victims

Unit (SVU). Rueda had been a police officer for approximately ten-and-one-

half years and had been working in the SVU for approximately three-and-one-

half years. She was the lead investigator for this case and completed a forensic

interview with Ida.

      During the interview, Ida initially told Rueda that a boy from school she

did not know had impregnated her at the school.      Ida could not provide any


                                                                         A-1977-16T3
                                       6
other details about the boy or consistent answers about where this occurred in

the school. Rueda found Ida's story made no sense based on inconsistencies and

the frequency at which she changed the details. It was obvious to Rueda from

her training and experience that Ida was "blocking" and not being truthful about

who had impregnated her.

      Approximately one hour into the interview, Ida admitted she was afraid

of getting "someone in trouble" and started to cry. After some assurance from

Rueda, Ida admitted that her "dad[,]" meaning Omar, had impregnated her.

Rueda then asked Ida to tell what happened from the beginning. Ida responded,

"it started with dad's friend" and identified the friend as a man named Charles.

Ida told Rueda that Charles sexually assaulted her when she was in the third

grade and Omar began sexually assaulting her when she was in the fourth grade.

Ida also said that Charles would approach her early in the morning when she

was asleep in bed, and described numerous sexual acts with both Charles and

Omar.

      Rueda asked Ida at which point was she telling the truth and at which point

she was lying. Ida admitted her story about the boy at school was a lie, but that

what she said about Omar and Charles was true. At trial, Ida admitted that she




                                                                         A-1977-16T3
                                       7
lied to Rueda about the boy at school because she was trying to protect her

stepfather, but stopped lying and told Rueda the truth about him.

      After the interview, Rueda told Catherine about Ida's disclosures.

Catherine confirmed that Charles was defendant. The police arrested Omar that

evening and defendant the following day. Rueda testified that there was no

attempt to retrieve DNA, as the events took place years ago and there would be

no purpose in searching for DNA. Similarly, there was no rape kit performed on

Ida because of the timing of the events.

      The parties stipulated that Ida was approximately seven months pregnant

when she met with Rueda; Ida gave birth in April 2014; DNA testing confirmed

that Omar was the baby's biological father; and Omar pled guilty to sexually

assaulting Ida and was awaiting sentencing.

                                       II.

      We first address defendant's contention raised for the first time on appeal

in Point IV that the trial judge erred in admitting expert testimony on Child

Sexual Abuse Accommodation Syndrome (CSAAS). We review this contention

for plain error. State v. Ross, 229 N.J. 389, 407 (2017). "We may reverse on

the basis of [an] unchallenged error only if the error was 'clearly capable of

producing an unjust result.'" Ibid. (quoting R. 2:10-2). "The possibility of an


                                                                         A-1977-16T3
                                       8
unjust result must be 'sufficient to raise a reasonable doubt as to whether the

error led the jury to a result it otherwise might not have reached.'" Ibid. (quoting

State v. Williams, 168 N.J. 323, 336 (2001)).

        During the pendency of this appeal, our Supreme Court issued its opinion

in State v. J.L.G., 234 N.J. 265 (2018). 3 The Court partially overturned its

holding in State v. J.Q., 130 N.J. 554 (1993), and held that:

              [b]ased on what is known today, it is no longer possible
              to conclude that CSAAS has a sufficiently reliable basis
              in science to be the subject of expert testimony. We
              find continued scientific support for only one aspect of
              the theory — delayed disclosure — because scientists
              generally accept that a significant percentage of
              children delay reporting sexual abuse.

                     We therefore hold that expert testimony about
              CSAAS in general, and its component behaviors other
              than delayed disclosure, may no longer be admitted at
              criminal trials. Evidence about delayed disclosure can
              be presented if it satisfies all parts of the applicable
              evidence rule. In particular, the State must show that
              the evidence is beyond the understanding of the average
              juror.

              [Id. at 272 (emphasis added) (citing N.J.R.E. 702).]

        The Court noted that admissibility of CSAAS expert testimony on this

limited aspect of the syndrome "will turn on the facts of each case." Ibid. When



3
    The parties submitted supplemental briefs addressing J.L.G.
                                                                            A-1977-16T3
                                         9
a victim gives "straightforward reasons about why she delayed reporting abuse,

the jury [does] not need help from an expert to evaluate her explanation.

However, if a child cannot offer a rational explanation, expert testimony may

help the jury understand the witness's behavior." Ibid. The Court, however,

concluded that the improper admission of CSAAS testimony may be harmless

"in light of the overwhelming evidence of [a] defendant's guilt." Id. at 306.

        The Court did not opine with respect to whether its holding applied

retroactively. We recently concluded in State v. G.E.P., 458 N.J. Super. 436,

448 (App. Div. 2019), certif. pending, that the holding in J.L.G. "should be given

at least pipeline retroactivity," rendering it applicable to all cases in which the

parties have not exhausted all avenues of direct review when the Court issued

its opinion in J.L.G.4 Because all four cases pending before the court in G.E.P.

were on direct appeal when the Court issued the opinion in J.L.G., we decided

"only whether pipeline retroactivity is appropriate." Id. at 446. We offered no

opinion with respect to whether the holding in J.L.G. should be given complete

retroactive effect, rendering it applicable to all prior convictions. Id. at 450.




4
    The parties submitted supplemental letter briefs addressing G.E.P.


                                                                            A-1977-16T3
                                        10
      Our ruling in G.E.P. does not affect the outcome here because, as

defendant concedes, this case is about delayed disclosure, which survives.

Defendant argues there was no need for CSAAS testimony because these were

not circumstances involving delayed disclosure. Defendant posits that, unlike

the examples of delayed disclosure cited in J.L.G.,5 Ida had disclosed the sexual

assaults by defendant to her stepfather "like a week" after they first occurred.

Defendant, thus, concludes the judge erred in admitting delayed disclosure

expert testimony because that testimony did not meet the Rule 702 standard in

general, or the specific requirements addressed in J.L.G. that the case implicates

a delayed disclosure issue subject to CSAAS testimony.

      We reject defendant's argument. Ida's disclosure to her stepfather of the

sexual assaults by defendant was wholly ineffective and meaningless. Omar did

not stop defendant's sexual assaults after Ida disclosed them to him in 2011, told

her not to worry about it, and ultimately sexually assaulted and impregnated her.

Ida did not disclose defendant's continued sexual assaults to anyone else until

February 2014, when she disclosed it to Rueda. Defendant cannot seriously

contend that Ida's disclosure to Omar, which led only to defendant's continued


5
  Examples cited in J.L.G. of delayed disclosure include delays "more than 5
years" and delays that lasted throughout childhood and into adulthood. J.L.G.,
234 N.J. at 294.
                                                                          A-1977-16T3
                                       11
sexual assaults, constituted meaningful and effective disclosure sufficient to

preclude expert testimony as to Ida's delayed disclosure to authority figures. We

are satisfied this was a case of delayed disclosure for which CSAAS testimony

was relevant and admissible.

      We are also satisfied that the CSAAS testimony in this case did not run

afoul of J.L.G. or G.E.P.      J.L.G. permits expert testimony about delayed

disclosure or causes for delayed disclosure; however, "[t]he testimony should

not stray from explaining that delayed disclosure commonly occurs among

victims of child sexual abuse, and offering a basis for that conclusion." 234 N.J.

at 303. In G.E.P. we found it improper for a CSAAS expert to testify that the

five CSAAS categories of behavior 6 may be behaviors exhibited by a truthful

child sex abuse victim. 458 N.J. Super. at 450-51.

      The State's CSAAS expert, Anthony D'Urso, Psy.D., did not testify that

the CSAAS categories of behavior, including delayed disclosure, may be

behaviors exhibited by a truthful child sex abuse victim, nor did he render an

opinion that Ida exhibited any of those behaviors. He merely testified that:




6
  The five CSAAS categories of behavior are secrecy, helplessness, entrapment
and accommodation, delayed, conflicted, unconvincing disclosure, and
retraction. J.L.G., 234 N.J. at 271.
                                                                          A-1977-16T3
                                       12
                  [CSAAS] is not an evaluative tool. This is not a
            diagnostic tool or anything that gives you any
            prediction of [sexual] abuse. This is informational.

                  Whether it applies to this case or not is your
            judgment. This is just information about the typical
            reactions of kids and how that fits in this case is a
            different issue.

                  So, there's nothing to be learned by saying, three
            of the five or four of the five [CSAAS categories of
            behavior] are present. It's not a diagnostic tool saying
            we can predict . . . that this child was harmed in any
            way.

D'Urso informed the jury that CSAAS was "educative in nature" and whether

CSAAS "relate[s] to this case or not . . . is a matter of the jury's decision." He

also acknowledged he was not familiar with Ida or her behaviors and did not

know if her behaviors were consistent with CSAAS. Thus, he rendered no

opinion, let alone an impermissible net or speculative opinion, that there was

delayed disclosure here.

      In addition, following D'Urso's testimony, the trial judge issued a limiting

instruction regarding the CSAAS testimony in accordance with Model Jury

Charge (Criminal), "Child Sexual Abuse Accommodation Syndrome" (rev. May

16, 2011). In the final charge, the judge reiterated this instruction and also

instructed the jury in accordance with Model Jury Charge (Criminal), "Expert

Testimony" (rev. Nov. 10, 2003). In both instances, the judge specifically

                                                                          A-1977-16T3
                                       13
instructed that the jury "may not consider the expert testimony as in any way

proving that [defendant] committed or did not commit any particular act of

abuse." The instructions ensured the fact-finding process was not substantially

impaired.

      This case did not turn on CSAAS testimony, and if it did, the judge

provided the appropriate instructions for the jury's consideration of this

testimony. The judge specifically instructed the jury that CSAAS is not a

diagnostic device and CSAAS cannot determine whether or not abuse occurred.

The judge specifically instructed the jury not to consider D'Urso's testimony as

offering proof that child sexual abuse occurred in this case, or as proving, in and

of itself, that the alleged victim, was or was not truthful. The judge also

instructed that the jury could give whatever weight it chose to D'Urso's

testimony, but could not consider the testimony as in any way proving defendant

committed, or did not commit, any particular act of sexual assault. We are

satisfied there was no error, let alone plain error, in the admission of the CSAAS

testimony.

                                       III.

      Defendant contends for the first time on appeal in Point I that Rueda,

Catherine and the prosecutor improperly vouched for Ida's credibility. "Neither


                                                                           A-1977-16T3
                                       14
a police officer nor another witness may improperly bolster or vouch for an

eyewitness' credibility and thus invade the jury's province." State v. Lazo, 209

N.J. 9, 24 (2012). There was no vouching for Ida's credibility here.

      Defendant argues that Rueda improperly vouched for Ida's credibility by

testifying about the child's eventual truthfulness as to who impregnated her.

However, this testimony did not concern defendant. Rueda merely testified that

at some point Ida eventually told her the truth, that her stepfather had

impregnated her. It was after this disclosure that Ida disclosed defendant had

also sexually assaulted Ida. Rueda never testified that Ida was truthful about

defendant. More importantly, Rueda's testimony showed that Ida repeatedly lied

about who impregnated her. Defense counsel strategically used this testimony

during cross-examination and in summation to demonstrate to the jury that Ida

was not credible.

      Similarly, defendant argues that Catherine improperly vouched for Ida's

credibility by testifying that Ida "told the entire truth." However, Catherine

made this statement in response to defense counsel's suggestion on cross-

examination that she told Ida to blame defendant in order to mitigate Omar's

conduct. On re-direct, the prosecutor asked Catherine, "did you ever tell [Ida]

to [in]vent something about defendant?" Catherine responded: "No. I always


                                                                        A-1977-16T3
                                      15
told her to tell the truth. She always told the entire truth. She was the one who

mentioned [defendant]."       Thus, the question and answer were directly

responding to defense counsel's suggestion that Catherine told Ida to lie about

defendant and that the two had conspired to blame him in order to protect Omar.

      Further, the trial judge initially instructed the jury that they were the sole

judges of the facts and "[a]s judges of the facts [they were] to determine the

credibility of the witnesses." During the final jury charge, the judge again

instructed the jury that "[y]ou and you alone are the sole and exclusive judges

of the evidence, of the credibility of the witnesses, and the weight to be attached

to the testimony of each witness."       The judge also instructed the jury in

accordance Model Jury Charge (Criminal), "False in One False in All" (rev. Mar.

25, 1991), and Model Jury Charge (Criminal), "Prior Contradictory Statements

of Witnesses" (rev. May 23, 1994). Thus, the jury received multiple instructions

that they had the exclusive power to determine credibility. The instructions were

sufficient to remove any prejudice from Rueda's and Catherine's statements.

Further, defense counsel used these statements to defendant's advantage, so

defendant is unable to demonstrate how he was prejudiced. For these reasons,

it is clear that Rueda and Catherine did not vouch for or bolster Ida's credibility.




                                                                            A-1977-16T3
                                        16
      Defendant further contends the prosecutor improperly vouched for Ida's

credibility by stating during summation that she was telling the truth and was

incapable of lying. "In evaluating claims of prosecutorial misconduct and plain

error the fundamental question we must answer is whether it is clear beyond a

reasonable doubt that the jury would have returned a guilty verdict if the

questioned conduct had not occurred." State v. Walden, 370 N.J. Super. 549,

562 (App. Div. 2004). "[P]rosecutorial misconduct is not grounds for reversal

of a criminal conviction unless the conduct was so egregious as to deprive [the]

defendant of a fair trial." State v. Timmendequas, 161 N.J. 515, 575 (1999).

"However, a failure to make a timely objection indicates defense counsel's belief

that the prosecutor's remarks were not prejudicial at the time they were made."

State v. Josephs, 174 N.J. 44, 125 (2002).

      "A prosecutor may argue that a witness is credible, so long as the

prosecutor does not personally vouch for the witness or refer to matters outside

the record as support for the witness's credibility." Walden, 370 N.J. Super. at

560. "A prosecutor is not forced to idly sit as a defense attorney attacks the

credibility of the State's witnesses; a response is permitted." State v. Hawk, 327

N.J. Super. 276, 284 (App. Div. 2000). In State v. Bradshaw, 392 N.J. Super.

425, 437 (App. Div. 2007) (alteration in original), we held that the prosecutor's


                                                                          A-1977-16T3
                                       17
statement that the victim was a "good honest woman . . . [an] honorable person,"

was not reversible error because the statement could be viewed as a response to

defense counsel's strong attack on the victim's credibility.

      The prosecutor's comments did not rise to the level of prosecutorial

misconduct. The verdict depended on whether the jury believed Ida's testimony.

In summation, defense counsel repeatedly accused Ida of lying about defendant

to mitigate her stepfather's conduct. The State countered the reasons defense

counsel argued that Ida should not be believed by refuting many of the purported

inconsistencies defense counsel accentuated, and rebutted counsel's argument

about Ida's alleged motive to lie. The prosecutor's remarks did no more than

respond to defense counsel's strategy and did not constitute improper vouching

or bolstering.

      Ultimately, the jury determined Ida was credible and that her testimony

describing the sexual assaults defendant committed was truthful. It is clear that

without the prosecutor comments, the jury would have found defendant guilty

beyond a reasonable doubt, as they believed Ida's testimony detailing the crimes.

Therefore, the prosecutor's comments were not sufficient to warrant reversal.




                                                                         A-1977-16T3
                                       18
                                         IV.

         Defendant contends for the first time in Point II that the prosecutor

presented false facts during summation. Defendant argues that the prosecutor's

comment, "[child abusers] do everything to hide it so that if it ever comes out,

the child shouldn’t be believed, the child is crazy," was inappropriate since there

was no evidence of a cover-up and was, therefore, outside the facts presented at

trial.     However, the comment was in direct response to defense counsel's

summation comment that defendant was innocent because there was no physical

evidence of the sexual assaults, and the State was offering a reason for the lack

of evidence.

         Defendant also argues the prosecutor erred in stating that "Stepdad is not

on trial. You know how long Stepdad is going away for? Not enough. That’s

how long he’s getting. He had his day. This is [defendant's] day." Defendant

posits this was the equivalent of telling a jury to do its job and convict defendant

by inferring that he is the last person who could receive a sentence that provides

justice.

         In State v. Acker, 265 N.J. Super. 351, 356 (App. Div. 1993), we held it

was improper for a prosecutor to comment "that it was the function of the jury

to protect young victims of alleged sexual offenses as a group." "Warnings to a


                                                                            A-1977-16T3
                                         19
jury about not doing its job is considered to be among the most egregious forms

of prosecutorial misconduct." Id. at 357. In State v. Goode, 278 N.J. Super. 85,

90-91 (App. Div. 1994), we held it was improper for the prosecutor to argue that

convicting defendant would "make a difference" in their communities, as well

as implying to the jury that acquitting defendant would be a crime.

      However, in reviewing a prosecutor's comments for misconduct, the

reviewing court "must not only weigh the impact of the prosecutor's remarks,

but must also take into account defense counsel's opening salvo." United States

v. Young, 470 U.S. 1, 12 (1985). It is appropriate for a prosecutor's remarks to

respond substantially in order to "right the scale." Id. at 13. The appropriate

analysis is "whether the prosecutor's invited response, taken in context, unfairly

prejudiced [the] defendants[.]" State v. Engel, 249 N.J. Super. 336, 379 (App.

Div. 1991).

      The prosecutor's comments were in direct response to defense counsel's

comments and trial strategy. The prosecutor's comment that abusers tend to hide

evidence was the State's answer to defendant's claim that he was innocent

because there was no physical evidence of the sexual assaults, and the comment

merely offered a logical reason for that occurrence. In addition, the prosecutor's

comment about Omar's sentence did not rise to the level of suggesting that not


                                                                          A-1977-16T3
                                       20
convicting defendant would be a crime or telling the jury to do their job. Instead,

it was the prosecution's attempt to show the jury that even though the parties had

stipulated Omar had plead guilty to sexually assaulting Ida, defendant should

not escape conviction for sexually assaulting her. The prosecutor's comments

were warranted in response to defendant's contentions and therefore did not

prejudice defendant.

                                        V.

       Defendant contends for the first time on appeal in Point III that he was

prejudiced by Rueda's testimony regarding how often SVU investigations lead

to criminal charges. Defendant argues that having a jury hear from the lead

detective that approximately one-half of the investigations result in charges

improperly signaled to the jury that an experienced law enforcement agent

determined defendant committed a crime and the jury should convict him. In

the alternative, defendant asserts that this testimony signaled to the jury that

Rueda knew of additional facts beyond the record that supported charges against

him.   Defendant claims this testimony violated Rule 401, because it was

irrelevant, and Rule 403, because it was unduly prejudicial. N.J.R.E. 401;

N.J.R.E. 403.




                                                                           A-1977-16T3
                                       21
      Defendant's arguments lack merit. Defense counsel opened the door to

the testimony when counsel asked Rueda where referrals to the SVU come from

and Rueda acknowledged that referrals come "because someone in a position of

authority believes that a criminal act has occurred." Defense counsel then used

that testimony to suggest that detectives conducting interviews of children

regarding sexual abuse start with the presumption that abuse has occurred. On

redirect, the prosecutor referenced these questions by defense counsel to inquire

how often the State files charges when a case is referred. For the reasons stated

above, the State was permitted to respond to defendant's arguments and

contentions. The prosecutor used Rueda's response to dispel the notion that the

SVU's investigation was tainted based on defendant's allegation that the

detectives automatically file charges in cases referred from other agencies.

                                      VI.

      Lastly, defendant contends the judge abused her discretion by refusing to

adjourn the trial. Defendant argues the judge should have adjourned the trial

because on the day of trial, the State provided defense counsel with discovery

obtained two years prior, consisting of another statement by Ida, Rueda's

investigative notes and statements by Ida's sister about allegedly witnessing

defendant touch Ida. Defendant posits that the judge's denial of his adjournment


                                                                         A-1977-16T3
                                      22
request denied defense counsel the opportunity to properly investigate this

evidence.

      "Once an indictment has issued, a defendant has a right to automatic and

broad discovery of the evidence the State has gathered in support of its charges."

State v. Scoles, 214 N.J. 236, 252 (2013). The State has an affirmative duty to

make timely disclosure of relevant information, Rule 3:13-3(b)(1), and has a

continuing duty to provide discovery. R. 3:13-3(f). "Late discovery can cause

unfair surprise and raise due process concerns." State v. Smith, 224 N.J. 36, 48

(2016).

      "When a party fails to comply with its obligations, the discovery rule

expressly states that the court may 'grant a continuance or delay during trial' or

'enter such other order as it deems appropriate.'" Ibid. (quoting R. 3:13-3(f)).

"New Jersey long has embraced the notion that '[a] motion for an adjournment

is addressed to the discretion of the court, and its denial will not lead to reversal

unless it appears from the record that the defendant suffered manifest wrong or

injury.'"   State v. Hayes, 205 N.J. 522, 537 (2011) (alteration in original)

(quoting State v. Doro, 103 N.J.L. 88, 93 (Sup. Ct. 1926)). An "abuse of

discretion only arises on demonstration of manifest error or injustice[,]" Hisenaj

v. Kuehner, 194 N.J. 6, 20 (2008) (quoting State v. Torres, 183 N.J. 554, 572 (2005)),


                                                                              A-1977-16T3
                                        23
and occurs when the trial judge's "decision is 'made without a rational

explanation, inexplicably departed from established policies, or rested on an

impermissible basis.'" Jacoby v. Jacoby, 427 N.J. Super. 109, 116 (App. Div.

2012) (quoting Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)).

        We discern no abuse of discretion here. As the judge found, the discovery

was not burdensome or voluminous, the State provided it approximately eight

days prior to opening statements, and the prosecutor did not mislead defense

counsel about whether the new witness, Ida's sister, would testify and provided

all relevant information concerning the witness.7 The judge also found that

defense counsel had approximately two weeks to review the discovery from the

time counsel received it until the time she began defendant's case-in-chief, thus

affording counsel ample time to investigate the evidence.

        The judge also noted that defendant had been incarcerated for

approximately two-and-one-half years and delaying the trial would prejudice

him and cause even greater hardship. We are satisfied the judge properly

weighed all the factors in denying defendant's request for an adjournment.

        Affirmed.




7
    Ida's sister did not testify.
                                                                         A-1977-16T3
                                       24